DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al. (US 2017/0027400 A1), in view of Brotto et al. (US 2010/0199453 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding Claim 1, Claim 1 of Application ‘826 recites an electric device that comprises of a first or second system component for a system which comprises, as a first system component, a machine tool (20) or a vacuum cleaner and, as a second system component, an electric energy storage module (40) to provide electric energy for the first system component, wherein the system components have device interfaces 
Claim 1 of Application ‘826 not explicitly recite wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status, and wherein the electric device, in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
However, Lee teaches an electric device comprising of an electric energy storage module (120); wherein the system components have device interfaces (106, 202; See Paragraph 0061) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status. See Paragraphs 0061, and 0091.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Application ‘826, to further comprise of an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status, as taught by Lee, as a routine design choice for supplying or not supplying a DC power source, requiring routine experimentation, with predictable results.
Claim 1 of Application ‘826, as modified by Lee, does not explicitly include the claim limitation: in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the 
However, Brotto (Fig. 2 and Paragraph 0034) teaches wherein the electric device, in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection (See Brotto, Paragraph 0034) and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Application ‘826, as modified by Lee, to further include the claim limitation of: in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner, as taught by Brotto, for the purpose of providing and alternate or redundant means of providing an activation event that establishes a wireless control connection between the tool and the vacuum cleaner, as a matter of design choice, requiring routine experimentation, with predictable results.
Regarding Claim 2, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, further comprising at least one sensor to detect the operating status and/or separation status of 
Regarding Claim 3, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 2 (of the instant application), as previously discussed above, wherein the at least one sensor comprises a sensor to detect at least one electric variable (whether power is connected to the device; See Brotto, Fig. 2 and Paragraphs 0033-34) of the respectively other system component. See Brotto, Fig. 2 and Paragraph 0033; and Lee Paragraph 0052 and 0103.
Regarding Claim 4, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 2 (of the instant application), as previously discussed above, wherein the at least one sensor comprises a distance sensor to detect a distance of the system component from one another and/or a motion sensor to detect a relative movement of the system components to one another and/or an optical sensor to detect the respectively other system component or is formed thereby. See Lee Paragraph 0114.
Regarding Claim 5, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 2 (of the instant application), wherein the at least one sensor comprises an electric switch actuatable by fastening the system components to one another.  See Lee Paragraphs 0064-65.
Regarding Claim 9, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), wherein the energy storage module (Lee, 120) has a module housing and an energy storage device received in the module housing, with at least one rechargeable electric storage cell (Lee, 131, and Paragraph 
Regarding Claim 10, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), wherein the device interface comprises a data interface. See Lee Paragraph 0061 (disclosing a communication terminal for data communication).
Regarding Claim 11, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 10 (of the instant application), as previously discussed above, wherein the electric device is designed to identify the operating status and/or separation status using a data transmission via the data interface. When considering the broadest reasonable interpretation of the instant claim language, the electric device of Brotto, as modified, is designed to identify the operating and/or separation status because the tool transmitter (Brotto, 100) only transmits data when connected to the battery (Lee, 120). See Lee Paragraph 0061, and Brotto Paragraphs 0033-0034.
Regarding Claim 12
Regarding Claim 13, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the electric device is designed for an authentication when the control connection is established. See Brotto, Paragraphs 0024-0028.
Regarding Claim 14, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the communication interface is designed for encrypted communication via the control connection. See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 15, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the electric device forms the an electric energy storage module and is designed to receive at least one received information item from the first system component in connection with a transition from the separation status to the operating and is designed for encrypted sending of the at least one received information item via its wireless communication interface (See Brotto, Fig. 2).  See Lee, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 16, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, wherein the electric device is designed to send the at least one received information item as broadcast information or advertising information via the wireless communication interface (See Brotto, Fig. 2).  See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 17, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above, and the 
Regarding Claim 18, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 17 (of the instant application), as previously discussed above, further comprising the machine tool (500) actuating via the control connection (Brotto, 700) or the vacuum cleaner (Brotto, 400) actuating via the control connection (Brotto, 700).  See Brotto, Fig. 2.
Regarding Claim 19, Claim 1 of Application ‘826, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 1 above.
Claims 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al., in view of Brotto et al.; in further view of Rejman (CN205466044U).
Regarding Claim 6, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above.
Claim 1 of Application ‘826, as modified, does not include a mechanical actuation element, to actuate a fixing device, to fix the system components to one another. Claim 1 of Application ‘826, as modified, does include a protrusion (Lee, 304) and an accommodation part (Lee, 463).
However, Rejman teaches a mechanical actuation element (swingable lock pin, See Rejman, Paragraph 0027) to actuate a fixing device, to fix the system components to one another. See Rejman Paragraph 0006; and Paragraph 0027.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of  Claim 1 of Application ‘826, as modified, to further comprise a mechanical actuation element, to actuate a fixing device, to fix the system components to one another, as taught by Rejman, for the purpose of ensuring the that the battery, remains attached to the tool body during operation while allowing the battery to be easily removed for charging or replacement.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al., in view of Brotto et al.; in further view of Rejman and in further view of Scnittman et al. (US 2012/0169497 A1).
Regarding Claim 7, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application), as previously discussed above.
Claim 1 of Application ‘826, as modified, does not include at least one sensor to detect an actuation status of the actuation element, wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status. See Lee, Paragraph 0103 disclosing a sensing unit for sensing when the battery assembly is mounted on the body of the tool, but not explicitly disclosing that the sensor monitors an actuation element.
However, Schmittman teaches an electric device comprising of a sensor that senses the position of a latch to indicate the position of a removable portion of the device. See Schnittman, Paragraph 0242.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Claim 1 of Application ‘826, as modified, to further comprise of at least one sensor to detect an actuation status of the actuation element (swingable lock pin, See Rejman, Paragraph 0027), wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status, as taught by Schnittman, as a routine design choice, requiring routine experimentation, with predictable results, for the purpose of providing an alternate or redundant indication of whether the battery is fully engaged with the body of the tool.  See Schnittman, Paragraph 0242.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view of Lee et al., in view of Brotto et al.; in further view of Barabeisch (EP2628431A2).
Regarding Claim 8, Claim 1 of Application ‘826, as modified, includes all of the limitations of Claim 1 (of the instant application). Claim 1 of Application ‘826, as modified, further discloses wherein one device interface has plug positive-locking contours (Lee, body terminal 303 and battery terminal 474; See Lee, Paragraph 0103) to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-
To the extent that applicant may argue Claim 1 of Application ‘826, as modified, does not explicitly include wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, Barabeisch does teach an electric device wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours.  See Barabeisch, Fig. 2-4 and Paragraph 0053.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Claim 1 of Application ‘826, as modified, to further comprise of wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“energy storage module” in Claims 1, 15, 17, and 19.
“a mechanical actuation element” in Claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 19, Claim 1 recites “a vacuum cleaner” in Line 3; another “a vacuum cleaner” in Line 9 and another “a vacuum cleaner” in Line 11. Utilizing the same nomenclature for all three vacuum cleaners makes it unclear which vacuum cleaner the Applicant intends to claim as “the vacuum cleaner” recited in Line 19; therefore, the scope of Claim 1 is indefinite. Claim 19 includes the same claim 
Regarding Claims 2-18, Claims 2-18 are rejected under 35 U.S.C. 112(b) by virtue of each claim’s dependency upon Claim 1.
Regarding Claim 3, Claim 3 recites the limitation “or is formed thereby.” It is unclear what the Applicant intends to claim by including the limitation “is formed thereby.” Therefore, the scope of Claim 3 is indefinite.
Regarding Claim 15, Claim 15 recites the limitation "wireless communication interface" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, Claim 15 recites the limitation “an electric energy storage module . . . .” Claim 1, upon which Claim 15 depends, also includes “an electric energy storage module . . . .” It is unclear if Applicant intends to claim an additional “electric energy storage module.
Regarding Claim 17, Claim 17 does not include the word “the” before the limitation “energy storage module” or “machine tool” or “vacuum cleaner.” Not including the word “the” before these limitations makes it unclear if Applicant intends to claim additional elements or whether the elements are the same elements as previously introduced in Claim 1.
Claims 1-19 are rejected under 35 U.S.C. 112(b)
Regarding Claims 1 and 19: Element(s) necessary to enable the device to be capable of “send[ing] or receiv[ing] at least one registration message . . .” as recited in Claim 1, Line 16 and Claim 19, Lines 14-15. Claims 1 and 19 also do not include elements necessary to enable the device to be capable of “send[ing] a switch off signal . . .” as recited in Claim 1, Lines 18-19 and Claim 19, Line 18;
Regarding Claim 11: Element(s) necessary to enable the device to be capable of  identifying “the operating status and/or separation status using a data transmission . . .” as recited in Lines 1-2;
Regarding Claim 12: Element(s) necessary to enable the device to be capable of comprising of “at least one verification message . . .” as recited in Line 2;
Regarding Claim 13: Element(s) necessary to enable the device to be capable of “authentication . . .” as recited in Line 2;
Regarding Claim 14: Element(s) necessary to enable the device to be capable of “encrypted communication . . .” as recited in Line 2;
Regarding Claim 15: Element(s) necessary to enable the device to be capable of “receiv[ing] at least one information item . . .” as recited in Line 3; and the “encrypted sending . . .” recited in Line 6; and 
Regarding Claim 16
Regarding Claims 2-18, Claims 2-18 are rejected under 35 U.S.C. 112(b) by virtue of each claim’s dependency upon Claim 1.
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4, Line 3 recites “the system component” this appear to be a typographical error as more than one system component is present.  Appropriate correction is required. For the purpose of examination Claim language is being considered to recite “the system components . . . . ”
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an embodiment that meets all of the “and/or” requirements included in Claims 1, 4 and 19. For example in the case when “and” is effectuated instead of the “or”, the drawings do not support an embodiment that contains more than one vacuum cleaner (Claims 1 and 19) nor to the drawings include an embodiment simultaneously comprising of all three sensors recited in Claim 4.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al. (US 2010/0199453 A1) in view of Lee et al. (US 2017/0027400 A1).
Regarding Claim 1, Brotto (Fig. 2) discloses an electric device as a first or second system component for a system which comprises, as a first system component, a machine tool (500) or a vacuum cleaner and, as a second system component, an electric energy 
Brotto does not explicitly disclose an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status. Brotto does disclose the use of a battery (805’) to provide cordless power to a relay device (800’).  See Paragraph 0085.
However, Lee teaches an electric device comprising of an electric energy storage module (120); wherein the system components have device interfaces (106, 202; See Paragraph 0061) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status. See Paragraphs 0061, and 0091.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, to further comprise of an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are 
Regarding Claim 2, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, further comprising at least one sensor to detect the operating status and/or separation status of the device interface. See Brotto, Fig. 2 and Paragraphs 0033-34; and Lee Paragraphs 0103 and 0114.
Regarding Claim 3, Brotto, as modified, discloses the electric device according to Claim 2, as previously discussed above, wherein the at least one sensor comprises a sensor to detect at least one electric variable (whether power is connected to the device; See Brotto, Fig. 2 and Paragraphs 0033-34) of the respectively other system component. See Brotto, Fig. 2 and Paragraph 0033; and Lee Paragraph 0052 and 0103. 
Regarding Claim 4, Brotto, as modified, discloses the electric device according to Claim 2, as previously discussed above, wherein the at least one sensor comprises a distance sensor to detect a distance of the system component from one another and/or a motion sensor to detect a relative movement of the system components to one another and/or an optical sensor to detect the respectively other system component or is formed thereby. See Lee Paragraph 0114.
Regarding Claim 5, Brotto, as modified, discloses the electric device according to Claim 2, as previously discussed above, wherein the at least one sensor comprises 
Regarding Claim 9, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the energy storage module (Lee, 120) has a module housing and an energy storage device received in the module housing, with at least one rechargeable electric storage cell (Lee, 131, and Paragraph 0039) to provide electric energy for the energy supply of the machine tool. See Lee Fig. 9.
Regarding Claim 10, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the device interface comprises a data interface. See Lee Paragraph 0061 (disclosing a communication terminal for data communication).
Regarding Claim 11, Brotto, as modified, discloses the electric device according to Claim 10, as previously discussed above, wherein the electric device is designed to identify the operating status and/or separation status using a data transmission via the data interface. When considering the broadest reasonable interpretation of the instant claim language, the electric device of Brotto, as modified, is designed to identify the operating and/or separation status because the tool transmitter (Brotto, 100) only transmits data when connected to the battery (Lee, 120). See Lee Paragraph 0061, and Brotto Paragraphs 0033-0034.
Regarding Claim 12, Brotto, as modified, discloses the electric device according to Claim 10, as previously discussed above, further comprising, at least one verification message, provided exclusively for verification of the operating status or separation 
Regarding Claim 13, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the electric device is designed for an authentication when the control connection is established. See Brotto, Paragraphs 0024-0028.
Regarding Claim 14, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the communication interface is designed for encrypted communication via the control connection. See Brotto, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 15, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, wherein the electric device forms the an electric energy storage module and is designed to receive at least one received information item from the first system component in connection with a transition from the separation status to the operating and is designed for encrypted sending of the at least one received information item via its wireless communication interface (See Brotto, Fig. 2).  See Lee, Paragraphs 0024-0028, and 0041-0048.
Regarding Claim 16, Brotto, as modified, discloses the electric device according to Claim 15, as previously discussed above, wherein the electric device is designed to 
Regarding Claim 17, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above, and the respectively other system component such that a system combination of energy storage module (Lee, 120) and machine tool (Brotto, 500) or vacuum cleaner is formed. See Brotto, Fig. 2.
Regarding Claim 18, Brotto, as modified, discloses the electric device according to Claim 17, as previously discussed above, further comprising the machine tool (500) actuating via the control connection (Brotto, 700) or the vacuum cleaner (Brotto, 400) actuating via the control connection (Brotto, 700).  See Brotto, Fig. 2.
Regarding Claim 19, Brotto, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 1 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al., in view of Lee et al.; in further view of Rejman (CN205466044U).
Regarding Claim 6, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above.
Brotto, as modified, may not explicitly disclose a mechanical actuation element, to actuate a fixing device, to fix the system components to one another. Brotto, as modified, does include a protrusion (Lee, 304) and an accommodation part (Lee, 463).
However, Rejman teaches a mechanical actuation element (swingable lock pin, See Rejman, Paragraph 0027) to actuate a fixing device, to fix the system components to one another. See Rejman Paragraph 0006; and Paragraph 0027.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise a mechanical actuation element, to actuate a fixing device, to fix the system components to one another, as taught by Rejman, for the purpose of ensuring the that the battery of Brotto, as modified, remains attached to the tool body during operation while allowing the battery to be easily removed for charging or replacement.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al., in view of Lee et al.; in further view of Rejman; and in further view of Scnittman et al. (US 2012/0169497 A1).
Regarding Claim 7, Brotto, as modified, discloses the electric device according to Claim 6, as previously discussed above.
Brotto, as modified, may not explicitly disclose at least one sensor to detect an actuation status of the actuation element, wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status. See Lee, Paragraph 0103 disclosing a sensing unit for sensing when the battery assembly is mounted on the body of the tool, but not explicitly disclosing that the sensor monitors an actuation element.
However, Schmittman teaches an electric device comprising of a sensor that senses the position of a latch to indicate the position of a removable portion of the device. See Schnittman, Paragraph 0242.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise of at least one sensor to detect an actuation status of the actuation .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al., in view of Lee et al.; in further view of Barabeisch (EP2628431A2).
Regarding Claim 8, Brotto, as modified, discloses the electric device according to Claim 1, as previously discussed above. Brotto, as modified, further discloses wherein one device interface has plug positive-locking contours (Lee, body terminal 303 and battery terminal 474; See Lee, Paragraph 0103) to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours. See Lee, Paragraph 0103.
To the extent that applicant may argue that Brotto, as modified, does not explicitly disclose wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise of wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, as taught by Barabeisch, as a matter of design choice, requiring routine experimentation, with predictable results, for the purpose of ensuring secure electrical connection between the tool body and the battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723